COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                NO. 02-14-00117-CV


In the Interest of a Child              §   From the 325th District Court

                                        §   of Tarrant County (325-544582-13)

                                        §   July 3, 2014

                                        §   Per Curiam


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM